Exhibit 10.1 ASSET PURCHASE AGREEMENT among STERLING TRUST COMPANY, UNITED WESTERN BANCORP, INC., EQUITY TRUST COMPANY, and STERLING ADMINISTRATIVE SERVICES, LLC As ofApril 7, 2009 TABLE OF CONTENTS PAGE ARTICLE I DEFINITIONS 1 ARTICLE II PURCHASE AND SALE 8 2.1Purchase and Sale of Assets 8 2.2Excluded Assets 9 2.3 Assumption of Certain Liabilities 10 2.4Liabilities Not Assumed 10 2.5Certain Contracts 11 ARTICLE III PURCHASE PRICE; ADJUSTMENTS; ALLOCATIONS 12 3.1Consideration 12 3.2Purchase Price Allocation 12 3.3Allocation of Certain Items 12 3.4Custodial Deposits Adjustment 13 3.5Working Capital Adjustment 14 3.6Qualified Plan Consent Adjustment 16 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER AND PARENT 17 4.1Organization 17 4.2Authorization 17 4.3Ownership of Seller; No Subsidiaries 18 4.4Absence of Restrictions and Conflicts 18 4.5Seller Financial Statements; Solvency 19 4.6Undisclosed Liabilities 19 4.7Absence of Certain Changes 19 4.8Litigation 20 4.9Compliance with Law; Permits 21 4.10Employee Benefit Plans 21 4.11Taxes 22 4.12Real Property 23 4.13Title and Condition of Assets 23 4.14Material Contracts 23 4.15Intellectual Property 25 4.16Labor and Employment Matters 26 4.17Officers and Employees 27 4.18Vendors and Referral Sources 27 4.19Custodial Accounts 27 4.20Accounts Receivable; Accounts Payable 29 4.21Insurance 29 4.22Ethical Practices 29 4.23Transactions with Affiliates 30 4.24Books of Account; Records 30 4.25Brokers, Finders and Investment Bankers 30 - i - PAGE ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYERS 30 5.1Organization 31 5.2Authorization 31 5.3Absence of Restrictions and Conflicts 31 5.4Brokers, Finders and Investment Bankers 32 5.5Compliance with Law; Permits 32 5.6Buyer Financial Statements; Solvency 32 5.7Custodial Accounts 33 ARTICLE VI CERTAIN COVENANTS AND AGREEMENTS 33 6.1Conduct of Business of Parent and Seller 33 6.2Buyer Inspection and Access to Information 34 6.3Seller Inspection and Access to Information 35 6.4Notices of Certain Events 35 6.5No Solicitation of Transactions 37 6.6Governmental Matters 38 6.7Transfer of Custodial Rights 39 6.8Reasonable Efforts; Cooperation 40 6.9Further Assurances 40 6.10Public Announcements 40 6.11Employee Matters 41 6.12Restrictive Covenants 42 6.13Certain Tax Matters 44 6.14Use of Names 45 6.15Maintenance of Insurance 45 6.16Transitional Services 45 ARTICLE VII CLOSING 46 7.1The Closing 46 7.2Deliveries by Seller and Parent 46 7.3Deliveries by Buyers 47 7.4Conditions to Each Party's Obligations 47 7.5Conditions to Obligations of Buyers 48 7.6Conditions to Obligations of Seller and Parent 48 ARTICLE VIII INDEMNIFICATION 49 8.1Survival of Representations, Warranties and Agreements 49 8.2Indemnification Obligations of Seller and Parent 50 8.3Indemnification Obligations of Buyers 51 8.4Materiality 52 8.5Indemnification Procedures 52 8.6Liability Limits 53 8.7Exclusive Remedy 53 - ii - PAGE ARTICLE IX TERMINATION 54 9.1Termination 54 9.2Effect of Termination 55 9.3Expenses; Return of Good Faith Deposit 55 ARTICLE X MISCELLANEOUS 56 10.1Notices 56 10.2Schedules and Exhibits 57 10.3Assignment; Successors in Interest; Amendment 57 10.4Interpretation 57 10.5Severability 57 10.6Counterparts 57 10.7No Third Party Beneficiaries 57 10.8Waiver 58 10.9Integration 58 10.11Governing Law 58 10.11Specific Performance and Other Remedies - iii - INDEX OF DEFINED TERMS Acquired Business 44 Excluded Assets 9 Action 20 Excluded Business 1 Additional Documents 49 Expenses 4 Administrative Services Amendment 29 Final Deposit Amount 13 Affiliate 1 Final Statement 13 Agreement 1 Financial Statements 19 Applicable Law 2 Financing Documents 4 Applicable Requirements 2 GAAP 4 Assumed Liabilities 10 Good Faith Deposit 47 Business Day 2 Governmental Consents 48 Buyer Ancillary Documents 31 Governmental Entity 4 Buyer Disclosure Schedule 30 Indebtedness 4 Buyer Financial statements 32 Indemnified Party 52 Buyer Indemnified Parties 50 Indemnifying Party 52 Buyer Losses 51 Intellectual Property 4 Buyer, Buyers 1 IRA Amendment 28 Closing 46 Knowledge of Buyers 5 Closing Date 46 Knowledge of Sellers 5 COBRA 2 Leased Real Property 5 Code 2 Lien 5 Competitive Activities 2 Material Adverse Effect 5 Computer Systems 2 Material Contracts 5 Contract 2 Material Referral Source 27 Core representations 49 Material Referral Sources 27 Credit Agreement 47 Materiality Qualifiers 52 Custodial Account 2 Measurement Period 6 Custodial Agreements 2 Most Recent Balance Sheet 19 Custodial Assets 2 Net Working Capital 6 Custodial Deposits 3 Non-Traditional Assets 6 Custodial File 3 Ordinary Course of Business 6 Custodial Rights 3 Organizational Documents 6 Customer-Related Bank Accounts 9 Parent 1 Damages 50 Party, Parties 1 Delinquent Payable 3 Permits 6 Deposit Benchmark 13 Permitted Liens 6 Deposits Auditor 13 Person 6 Disclosure Schedule 17 Post-Closing Tax Period 6 Drop Dead Date 54 Pre-Closing Tax Period 6 Employee benefit Plan 3 Purchase Price 12 Equity Trust 1 Purchased Assets 8 ERISA 3 QP Admin Services Agreements 29 ERISA Affiliate 3 QP Consent Deadline 39 ERISA Affiliate Plan 3 QP Custodial Account Amendment 28 Estimate Certificate 13 QP Custodial Agreements 28 Estimated Deposit Amount 13 QP Deposit Amount 7 Estimated Net Working Capital Amount 14 QP Revenue Amount 7 Estimated Purchase Price 13 Qualified Plan Consent 29 - iv - Real Property Lease 7 Subaccounting Agreement 46 Restricted Contract 12 Subject Business 43 Retained Liabilities 11 Tax Return 8 S.P.A.R.K. 8 Tax, Taxes 7 S.P.A.R.K. Representation 7 TDOB 18 SDDOB 32 Texas Admin 1 Seller 1 Transfer Instructions 8 Seller Ancillary Documents 17 Transfer Taxes 45 Seller Benefit Plan 7 Transferred Business 1 Seller Financing 7 Transferred Employees 41 Seller Indemnified Parties 51 Transitional Services 46 Seller Intellectual Property 7 True-up Purchase Price 14 Seller Losses 52 WARN 27 Seller Permits 21 Working Capital Auditor 15 Shrink Wrap Licenses 7 Working Capital Benchmark 14 Software Programs 7 Working Capital Statement 15 Straddle Tax Period 7 - v - ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT (this "Agreement"), dated as of April 7, 2009, is made and entered into by and among Sterling Trust Company, a trust company organized under the laws of the State of Texas ("Seller"), United Western Bancorp, Inc., a Colorado corporation ("Parent"), Equity Trust Company, a South Dakota trust company ("Equity Trust"), and Sterling Administrative Services, LLC, a Texas limited liability company ("Texas Admin").ETC and Texas Admin are sometimes individually referred to herein as a "Buyer" and collectively as "Buyers."Seller, the Parent and Buyers are sometimes individually referred to herein as a "Party" and collectively as the "Parties." A.Seller is in the business of providing custody and administration services for self-directed individual retirement accounts and qualified retirement plan accounts (the "Transferred Business"), as well as the business of providing escrow and paying agent services (the "Excluded Business"). B.Parent owns, indirectly through wholly owned subsidiaries, all of the issued and outstanding capital stock of Seller and will receive a substantial benefit if the transactions contemplated by this Agreement are consummated, and Buyers are unwilling to enter into this Agreement without the agreements of Parent set forth herein. C.Subject to the limitations and exclusions contained in this Agreement and on the terms and conditions hereinafter set forth, Seller desires to sell, and Buyers desire to purchase, all of Seller's right, title and interest in and to substantially all of the assets of Seller, and Buyers propose to assume certain specified liabilities and obligations of Seller relating to the Transferred Business. NOW, THEREFORE, in consideration of the foregoing and the respective representations, warranties, covenants, agreements and conditions hereinafter set forth, and intending to be legally bound hereby, the Parties agree as follows: ARTICLE I DEFINITIONS For purposes of this Agreement, the terms set forth in this Article I will have the meanings ascribed to such terms in this Article I when used herein with initial capital letters.Other terms, when used herein with initial capital letters, shall have the meanings ascribed to such terms on the applicable page noted in the index of defined terms contained in this Agreement. "Affiliate" means, with respect to any Person, any other Person directly or indirectly controlling, controlled by, or under common control with such other Person. For purposes of this definition, "control," "controlled" and "controlling" when used with respect to any specified Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise. "Applicable Law" means all applicable United States, foreign, federal, provincial, state or local laws (including common law), statutes, treaties, judicial decisions, regulations, rules, judgments, orders, decrees, injunctions and agreements with any Governmental Entity. "Applicable Requirements" means, with respect to Seller (i) all applicable requirements of Applicable Law relating to the Purchased Assets and the servicing of the Custodial Accounts or otherwise applicable to Seller; (ii) all contractual obligations of Seller with respect to Custodial Rights, as set forth in the Custodial Agreements and (iii) all of Seller's custodial and compliance policies and procedures (a correct and complete description of which Seller has previously made available to Buyers). "Business Day" means a day on which banks are authorized to conduct business in Cleveland, Ohio, but not including any Saturday or Sunday. "COBRA" means the Consolidated Omnibus Budget Reconciliation Act of 1985. "Code" means the Internal Revenue Code of 1986, as amended. "Competitive Activities" mean (i) acting as a custodian or trustee for self-directed individual retirement accounts in which customers have the ability to invest through such accounts in Non-Traditional Assets or (ii) acting as custodian for or administrator of retirement plans qualified or intended to be qualified under Section 401(a) of the Code ("qualified retirement plans"), in each case conducted throughout the United States of America and Canada. "Computer Systems" means any computer systems used by or for the benefit of the Transferred Business, and including (i) computer hardware and peripherals, telecommunications equipment and infrastructure and any other information technology related plant and equipment; and (ii) the documentation and data entered into such computer systems. "Contract" means any contract, agreement, contract right, license agreement, franchise right or agreement, outstanding purchase or sale order, or binding quotation or executory commitment, arrangement or understanding, whether written or oral. "Custodial Accounts" means the individual retirement accounts, qualified retirement plans and other personal custodial accounts that are held by Seller as custodian or administered by Seller in connection with the Transferred Business and that are created pursuant to the Custodial Agreements. "Custodial Agreements" means the following Contracts between Seller and its customers, including all related forms, terms and conditions: (i) "Terms of Sterling Trust Company Individual Retirement Custodial Account;" (ii) "Terms of Sterling Trust Company SIMPLE Individual Retirement Custodial Account;" (iii) "Custodial Account Agreement Without Investment Advice;" and (iv) "Administrative Services Agreement for Qualified Plans." "Custodial Assets" means all assets, tangible and intangible, held by Seller as custodian on behalf of customers in connection with the Transferred Business. - 2 - "Custodial Deposits" means all cash held by Seller as custodian on behalf of customers in connection with the Transferred Business. "Custodial File" means, for each Custodial Account, copies of the applicable Custodial Agreement, as executed by the applicable customer, and all other documents, files and other items related thereto required to be maintained by the custodian pursuant to the Applicable Requirements. "Custodial Rights" means all right, title and interest of Seller in and to (i) the right to perform custodial services under the Custodial Agreements, including the right to receive the fees and other income thereunder and the right to be custodian of all Custodial Assets, (ii) the related custodial obligations as specified in each Custodial Agreement, but excluding any obligation that is a Retained Liability, (iii) the right of ownership, possession, control and use of any and all Custodial Files pertaining to performing custodial services as provided in the Custodial Agreements, and (iv) all other rights, powers and privileges of Seller as the custodian under the Custodial Agreements as expressly set forth therein or as deemed pursuant the Applicable Requirements. "Delinquent Payable" means any account payable that remains unpaid more than 30 days from its due date. "Employee Benefit Plan" means with respect to any Person, each plan, fund, program, agreement, arrangement or scheme, including each plan, fund, program, agreement, arrangement or scheme maintained or required to be maintained under Applicable Law that is at any time sponsored or maintained or required to be sponsored or maintained by such Person or to which such Person makes or has made, or has or has had an obligation to make, contributions providing for employee benefits or for the remuneration, direct or indirect, of the employees, former employees, directors, officers, consultants, independent contractors, contingent workers or leased employees of such Person or the dependents of any of them (whether written or oral), including: each deferred compensation, bonus, incentive compensation, stock purchase, stock option and other equity compensation plan; each "welfare" plan (within the meaning of Section 3(1) of ERISA determined without regard to whether such plan is subject to ERISA); each "pension" plan (within the meaning of Section 3(2) of ERISA, determined without regard to whether such plan is subject to ERISA); and each severance, retention or change of control plan or agreement, health, supplemental unemployment benefit, hospitalization insurance, medical, dental, or life insurance, disability insurance, legal services and each other employee benefit plan, fund, program, agreement or arrangement. "ERISA" means the Employee Retirement Income Security Act of 1974, as amended. "ERISA Affiliate" means any Person that, together with Seller, would be deemed a "single employer" within the meaning of Section 414 of the Code. "ERISA Affiliate Plan" means each Employee Benefit Plan sponsored or maintained or required to be sponsored or maintained at any time by any ERISA Affiliate, or to which such ERISA Affiliate makes or has made, or has or has had an obligation to make, contributions or provide benefits at any time. - 3 - "Expenses" means all expenses (including all fees and expenses of counsel, accountants, investment bankers, experts and consultants to a party hereto and its Affiliates) incurred in connection with or related to the authorization, preparation, negotiation, execution and performance of this Agreement and the other transactions contemplated hereby, including expenses related to the solicitation of governmental approvals and required third party consents and all other matters related to the other transactions contemplated hereby. "Financing Documents" means the Credit Agreement and the agreements, documents, schedules and other instruments to be delivered at the Closing pursuant thereto, substantially in the forms attached as exhibits (or otherwise attached) to the form of Credit Agreement attached hereto as Exhibit F or, if no such forms are attached, in form and substance reasonably satisfactory to Buyers and Seller. "GAAP" means generally accepted accounting principles as in effect in the United States, consistently applied. "Governmental Entity" means any U.S., foreign, federal, state, regional, municipal or local governmental or administrative authority, including any court, tribunal, agency, bureau, committee, board, commission or instrumentality constituted or appointed by any such authority. "Indebtedness" means any of the following: (i) any indebtedness for borrowed money, whether current, short-term or long-term, secured or unsecured, including all overdrafts and negative cash balances, (ii) any obligations evidenced by bonds, debentures, notes or other similar instruments, (iii) any obligations to pay the deferred purchase price of property or service not evidenced by trade accounts payable, (iv) any obligations as lessee under capitalized leases in accordance with GAAP, (v) any indebtedness created or arising under any conditional sale or other title retention agreement with respect to acquired property, (vi) any obligations, contingent or otherwise, under acceptance credit, letters of credit or similar facilities, (vii) all off-balance sheet financings, including synthetic leases and project financings, (viii) all unearned income and all income recorded on the books and records for services not yet rendered, (ix) all liability with respect to interest rate swaps, collars, caps and similar hedging obligations, (x) any indebtedness or other obligations (including any unpaid dividends, distributions or compensation) due to Seller or any of its Affiliates, (xi) any guaranty of any of the foregoing, and (xii) accrued and unpaid interest on, and prepayment premiums, penalties or similar contractual charges arising as a result of the discharge of, any such foregoing obligation. "Intellectual Property"means all intellectual property, including all patents and patent applications and any reissues, revisions, extensions, divisions, continuations, continuations-in-part and re-examinations thereof; statutory or common law copyrights and any renewals thereof; trademarks, trade names, service marks, and all goodwill associated therewith; domain names; all registrations and applications for any of the foregoing; software; design rights; and trade secrets and confidential business information (including all data and information, know-how, ideas, developments, drawings, specifications, bills of material, proprietary molds, methods, processes, techniques, formulae, compositions, vendor lists, customer lists, pricing and cost information, marketing information and plans, sales and promotional materials, and business plans). - 4 - "Knowledge of Seller" means all facts known by any of the officers or directors of Seller who are listed on Schedule 1.1(a) after due inquiry of the reporting persons listed on Schedule 1.1(a). "Knowledge of Buyers" means all facts known by any of the officers or directors of Buyers who are listed on Schedule 1.1(b) after due inquiry of the reporting persons listed on Schedule 1.1(b). "Leased Real Property" means the premises leased pursuant to the Real Property Leases. "Lien" means, with respect to any property or asset, any mortgages, deeds of trust, liens (statutory or other), pledges, security interests, collateral security arrangements, conditional and installment agreements, claims, covenants, conditions, restrictions, reservations, options, rights of first offer or refusal, charges, easements, rights-of-way, encroachments, third party rights or other encumbrances or title imperfections or defects of any kind or nature.For the purposes of this Agreement, a Person shall be deemed to own a property or asset that is subject to a Lien if it has acquired or holds such property or asset subject to the interest of a vendor or lessor under any conditional sale agreement, capital lease or other title retention agreement relating to such property or asset. "Material Adverse Effect" means, with respect to any Person, any state of facts, change, event, effect or occurrence that is or is reasonably likely to, individually or in the aggregate with all other states of fact, changes, events, effects or occurrences, (i) be materially adverse to the business, financial condition, or results of operations, of such Person, together with all subsidiaries of such Person, taken as a whole, or (ii) prevent or materially delay the consummation of the transactions contemplated by this Agreement; provided, however, that a Material Adverse Effect shall not include effects resulting from (a) changes, effects, events, occurrences or circumstances that generally affect the United States or the global economy or the industry in which such Person operates, except to the extent such changes, effects, events, occurrences or circumstances have a disproportionate impact on such Person relative to other participants in the industries in which such Person operates, (b) the execution, delivery or the announcement of this Agreement or the announcement of the transactions contemplated hereby, (c) changes in GAAP, except to the extent such changes have a disproportionate impact on such Person relative to other participants in the industry in which such Person operates, (d) changes in Applicable Law or interpretations thereof by a Governmental Entity, (e) effects or events caused by or resulting from the taking of any action required or permitted by this Agreement or approved in writing by the Parties or (f) any outbreak or material escalation of hostilities in which the United States is involved or any act of terrorism within the United States or directed against its facilities or citizens wherever located (other than any such outbreak, escalation or act that renders unusable any facility or property of such Person); provided, further, that a Material Adverse Effect shall include any Action instituted or commenced against Seller on or after the date hereof, whether or not covered by insurance, in connection with the Transferred Business that seeks or sought damages in excess of $3,000,000 or that is reasonably likely to involve payment by Seller or its insurer of an amount in excess of $3,000,000. "Material Contracts" means (i) those Contracts identified or required to be identified in Section 4.14(a) of the Disclosure Schedule and (ii) those Contracts that would be required to be - 5 - identified in Section 4.14(a) of the Disclosure Schedule if they had been in existence or entered into on or prior to the date hereof. "Measurement Period" means the period beginning on the 31st calendar days preceding the Closing Date and ending on the Business Day immediately preceding the Closing Date. "Net Working Capital" means the difference between (i) the aggregate amount of the current assets of the type set forth on Schedule 3.5 and (ii) the aggregate amount of the current liabilities of the type set forth on Schedule 3.5, as of 11:59 p.m., eastern standard time, on the day immediately preceding the Closing Date, in each case to the extent such assets and liabilities constitute part of the Purchased Assets or Assumed Liabilities, as the case may be. "Non-Traditional Assets" mean assets other than publicly traded securities, certificates of deposits, money market accounts or obligations of the United States or any government sponsored agencies. "Ordinary Course of Business" means the ordinary course of business consistent with past custom and practice. "Organizational Documents" means, with respect to any corporation, the articles or certificate of incorporation, as applicable, and the bylaws or code of regulations, as applicable, of such corporation; with respect to any limited liability company, the articles of organization and the limited liability company agreement or operating agreement, as applicable, of such limited liability company. "Permits" means all permits (including environmental, construction and operation permits), notifications, licenses, franchises, certificates, approvals, exemptions, classifications, registrations and other similar documents and authorizations, and applications therefor issued by, or submitted to, any Governmental Entity. "Permitted Liens" means (i) Liens for Taxes not yet due and payable; (ii) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics, materialmen and repairmen incurred in the Ordinary Course of Business and not yet delinquent; or (iii) Liens associated with original purchase price conditional sales contracts and equipment leases with third parties entered into in the Ordinary Course of Business. "Person" means an individual, corporation, partnership, limited liability company, association, trust or other entity or organization, including a Governmental Entity. "Pre-Closing Tax Period" means any Tax period beginning prior to the Closing Date and ending on or before the Closing Date and the portion of any Straddle Tax Period beginning before the Closing Date and ending on the Closing Date. "Post-Closing Tax Period" means any Tax period that begins after the Closing Date and the portion of any Straddle Tax Period beginning after the Closing Date and ending at the end of such Straddle Tax Period. - 6 - "QP Deposit Amount" means, with respect to any customer that is a party to a QP Custodial Agreement, the dollar amount as of the Closing of all cash held by Seller as custodian on behalf of such customer. "QP Revenue Amount" means, with respect to any customer that is a party to a QP Admin Services Agreement, the aggregate amount of revenue generated by Seller during the year ended December 31, 2008 from such customer. "Real Property Leases" means that certain Lease Agreement, dated July 1, 2006, by and betweenSterling Trust Company andWSW Bridgeview,L.P.,and that certainLease Agreement, dated March 15, 2005, by and betweenSterling Trust Companyand Swanson Realty, Ltd. as amended by the First Amendment to Lease Agreement, dated April 1, 2007, by and betweenSterling Trust Companyand Specialty Property, Ltd. "Seller Benefit Plan" means each Employee Benefit Plan that is sponsored or maintained or required to be sponsored or maintained at any time by Seller, Parent or any of their Affiliates or to which Seller, Parent or any of their Affiliates makes or has made, or has or has had an obligation to make, contributions or provide benefits at any time and under which any current or former employee, director, officer, consultant, independent contractor, contingent worker or leased employee of Seller or a dependent of any of them is or was entitled to any compensation or benefits as a result of service to Seller or any ERISA Affiliate. "Seller Financing" means the financing by Seller of a portion of the Purchase Price pursuant to the Financing Documents. "Seller Intellectual Property" means all Intellectual Property owned, used or held for use in connection with the Transferred Business. "Shrink Wrap Licenses" means standard "shrink wrap" or "point and click" type licenses or Contracts relating to Software Programs used by the Transferred Business. "Software Programs" means all computer software programs, including all computer security or programming software, in their current version, used by or for the benefit of the Transferred Business. "S.P.A.R.K.
